[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff filed a motion to reset law days and values dated November 13, 1991. The court heard testimony on the motion on two dates.
The property securing the note consists of two parcels of undeveloped commercial land in Brookfield known as 20 Orchard Street and 13-18 Federal Road. The court (Pickett, J.) entered a judgment of strict foreclosure on September 17, 1990 and set a law day of June 17, 1991. At that time, the value of the Orchard Street property was found to be $499,000.00, and the value of the Federal Road property was set at $540,000.00. The debt was then $469,694.16. Shortly before the law day the two defendant corporations that owned the parcels filed for bankruptcy and obtained the statutory stay of proceedings. The United States Bankruptcy Court for the District of Connecticut terminated the stay on November 7, 1991 so that the plaintiff could continue this mortgage foreclosure action.
After considering the evidence presented and arguments of the parties, the court now finds the fair market value of the Orchard Street property is $480,000.00 and value of the Federal Road property is $580,000.00 for a total of $1,060,000.00, an increase in value of $21,000.00 from September, 1990. However, during the same period the debt has increased to $604,560.93, an increase of $134,866.77.
While there is equity in the subject property, the defendants have already had, in addition to the nine months under the original foreclosure judgment, almost seven additional months to redeem the property. There was no credible evidence presented which shows that the defendants have a realistic chance to redeem the property if the court allows them to August 15, 1992, as they have requested, or that they are now or will be then in a financial position to redeem. The equity in the property has already decreased by CT Page 603 over $100,000.00 since the date of the original judgment. No party has requested a sale even though the court suggested that a sale would be granted if requested.
The law day is reset as May 11, 1992. A request for foreclosure by sale may be made, if at all, no later than April 1, 1992.
An appraiser's fee of $4,000.00 is approved. Additional attorney's fees of $11,000.00 are also granted.
ROBERT A. FULLER, JUDGE